Citation Nr: 0622708	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than October 1, 2002 
for the apportionment of the veteran's Department of Veterans 
Affairs compensation benefits on behalf of his child.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1991 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted an apportionment of 
$150.00 effective October 1, 2002.  


FINDINGS OF FACT

1.  The veteran's child was not in his custody, when the 
appellant filed a claim for apportionment of the veteran's 
compensation benefits that was received by VA on September 
30, 2002.

2.  The veteran's original claim for disability compensation 
had been filed in 1999 and he had been in receipt of 
compensation at the 30 percent rate since 1999.


CONCLUSION OF LAW

The effective date for the apportionment of the veteran's 
compensation benefits on behalf of his child is no earlier 
than October 1, 2002.  38 U.S.C.A. §§ 5307, 5110 (West 2002); 
38 C.F.R. §§ 3.400(e), 3.450, 3.451 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's former spouse, has argued 
entitlement to an effective date earlier than October 1, 
2002, for the apportionment of the veteran's benefits on 
behalf of their child, SL.  That the appellant and veteran 
are divorced, that the child of the veteran and appellant was 
not in the custody of the veteran when, on behalf of the 
child, the appellant's  claim for apportionment of the 
veteran's compensation benefits was received by VA on 
September 30, 2002 is not in dispute.  The sole issue on 
appeal is whether an earlier effective date is warranted for 
the apportionment of the veteran's benefits on behalf of the 
child.

The law provides that a veteran's compensation benefits may 
be apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  
Additionally, where hardship is shown to exist, compensation 
benefits may be specially apportioned between the veteran and 
his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  If there is a child of the 
veteran not in his custody, apportionment will not be 
authorized unless and until a claim for an apportionment is 
filed on the child's behalf.  38 C.F.R. § 3.458(g).
 
The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2005).  

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim is received for apportionment of a 
veteran's award.  38 C.F.R. § 3.400(e) (2005).

The appellant's claim for apportionment on behalf of the 
veteran's child was received by VA on September 30, 2002 well 
after the veteran submitted his original claim for 
compensation.  The apportionment is therefore effective from 
the first day of the month following the month in which the 
claim was received, September 30, 2002.  See 38 C.F.R. § 
3.400(a), (e).  Since the effective date in this case is 
governed by the date of receipt of the claim for the 
apportionment, there is no basis for awarding apportionment 
any earlier than the month following the date of claim for  
the apportionment.  While the appellant's argument is 
understandable, there is simply no legal authority for 
awarding an apportionment any earlier.  

The Board notes that 38 U.S.C.A. § 7722, governing "Outreach 
Services," provides in pertinent part that VA "shall 
distribute full information to eligible veterans and eligible 
dependents regarding all benefits and services to which they 
may be 
entitled."  See 38 U.S.C.A. § 7722(c)(1).  In this regard, 
the claims folder contains a statement from the veteran, 
received December 2001, in which he stated that his then 
spouse was residing outside the country with their daughter 
and that he had not given them any support since 1998.  He 
also stated that he would be divorced within the next 30 
days.  However, VA cannot award a retroactive effective date 
prior to the date it receives a claim unless there is 
specific statutory authority for such a retroactive effective 
date.  Nothing in Chapter 53 of Title 38, United States Code, 
provides authority for awarding an apportionment earlier than 
the first day of the month following the month in which VA 
receives the claim.  A Federal agency's power is no greater 
than that delegated to it by Congress.  Lyng v. Payne, 476 
U.S. 926, 937 (1986).  See also VAOGCPREC 17-95 (June 21, 
1995).  
  
Additionally, in developing the instant appeal, VA has 
complied with the requirements set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102, 20.504 (2005).  In this regard, it is 
noted that 38 C.F.R. § 19.102 directs that, when a 
substantive appeal is filed in a simultaneously contested 
claim the content of the substantive appeal will be furnished 
to the other contesting parties to the extent that it 
contains information which could directly affect the payment 
or potential payment of the benefit which is the subject of 
the contested claim.  Here, the veteran was sent a copy of 
the September 2004 supplemental statement of the case, which 
was issued subsequent to the receipt of the appellant's VA 
Form 9.  Additionally, although it is not clear whether the 
veteran was sent a copy of the appellant's VA Form 9, a 
November 2004 RO letter did inform the veteran that the 
appellant was continuing her appeal to the Board.  Moreover, 
the VA Form 9 does not set forth any evidence or argument of 
which the veteran had not already been apprised.  Therefore, 
the Board finds that VA has substantially complied with the 
requirements set forth in 38 C.F.R. § 19.102.   

Finally, this appeal is not subject to the rules governing VA 
notice and assistance upon receipt of a claim for benefits, 
see 38 U.S.C.A. §§ 5103, 5103A (West 2002), because the 
appeal concerns "Special Provisions Relating to Benefits" 
under 
chapter 53 of title 38, United States Code and not "Claims, 
Effective Dates, and Payments" under chapter 51 of title 38, 
United States Code.  Leuras v. Principi, 18 Vet. App. 435, 
438-39 (2004).




ORDER

An effective date for the apportionment of the veteran's 
benefits on behalf of the veteran's child earlier than 
October 1, 2002 is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


